UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7567 URS CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1381538 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices) (Zip Code) (415) 774-2700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Shares, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filerx Accelerated filer oNon-Accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x The aggregate market value of the common stock of the registrant held by non-affiliates on February 21, 2011 and July 2, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter) was $3,758.6 million and $3,105.0 million, respectively, based upon the closing sales price of the registrant’s common stock on such dates as reported in the consolidated transaction reporting system.On February 21, 2011, and July 2, 2010, there were 80,629,705 shares and 83,785,472 shares of the registrant’s common stock outstanding, respectively. Documents Incorporated by Reference Part III incorporates information by reference from the registrant’s definitive proxy statement for its 2011 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission. URS CORPORATION AND SUBSIDIARIES This Annual Report on Form 10-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “potential,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and similar terms used in reference to our future revenues, services, project awards and other business trends; future accounting and actuarial estimates; future contract losses; future backlog and book of business conversion; future income tax payments; future stock-based compensation expenses; future bonus, pension and post-retirement expenses; future compliance with regulations; future legal proceedings and accruals; future bonding and insurance coverage; future interest debt payments; future integration costs; future capital expenditures, contractual obligations and commitments; future effectiveness of our disclosure and internal controls over financial reporting and future economic and industry conditions.We believe that our expectations are reasonable and are based on reasonable assumptions, however, we caution against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements:declines in client spending; changes in our book of business; our compliance with government contract procurement regulations; integration of acquisitions; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; liquidated damages; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; impairment of our goodwill; the impact of changes in laws and regulations; nuclear indemnifications and insurance; expert reports; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in our credit agreement; risks associated with international operations; business activities in high security risk countries; third-party software risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in Management’s Discussion and Analysis of Financial Condition and Results of Operations beginning on page 39, Risk Factors beginning on page 17, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.We assume no obligation to revise or update any forward-looking statements. PART I Item 1. Business 3 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 34 Item 2. Properties 35 Item 3. Legal Proceedings 35 Item 4. Removed and Reserved 35 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 35 Item 6. Selected Financial Data 37 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 82 1 Item 8. Consolidated Financial Statements and Supplementary Data 83 Consolidated Balance Sheets December 31, 2010 and January 1, 2010 85 Consolidated Statements of Operations Years ended December 31, 2010, January 1, 2010, and January 2, 2009 86 Consolidated Statements of Comprehensive Income Years ended December 31, 2010, January 1, 2010, and January 2, 2009 87 Consolidated Statements of Changes in Stockholders’ Equity Years ended December 31, 2010, January 1, 2010, and January 2, 2009 88 Consolidated Statements of Cash Flows Years ended December 31, 2010, January 1, 2010, and January 2, 2009 91 Notes to Consolidated Financial Statements 93 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosures Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules 2 Table of Contents ITEM 1.BUSINESS Summary We are a leading international provider of engineering, construction and technical services.We offer a broad range of program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to public agencies and private sector clients around the world.We also are a major United States (“U.S.”) federal government contractor in the areas of systems engineering and technical assistance, and operations and maintenance.We have approximately 47,000 employees in a global network of offices and contract-specific job sites in more than 40 countries. We provide our services through three reporting segments, which we refer to as our Infrastructure & Environment, Federal Services and Energy & Construction businesses.Our Infrastructure & Environment business provides a wide range of program management, planning, design, engineering, construction and construction management, and operations and maintenance services to a variety of U.S. and international government agencies and departments, as well as to private sector clients.Our Federal Services business provides program management, planning, systems engineering and technical assistance, construction and construction management, operations and maintenance, and decommissioning and closure services to U.S. federal government agencies, primarily the Departments of Defense (“DOD”), the National Aeronautics and Space Administration (“NASA”), and the Department of Homeland Security (“DHS”).Our Energy & Construction business provides program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to U.S. and international government agencies and departments, as well as to private sector clients. On September 10, 2010, we completed the acquisition of Scott Wilson Group plc. (“Scott Wilson”), a United Kingdom (“U.K.”)-based infrastructure engineering and design firm with approximately 5,500 employees in a network of 80 offices worldwide.The acquisition has expanded our capabilities in the U.K. infrastructure market and in other key markets and regions around the world.At the close of the transaction, Scott Wilson’s operations became part of our Infrastructure & Environment business. For information on our business by segment and geographic region, please refer to Note15, “Segment and Related Information” to our “Consolidated Financial Statements and Supplementary Data,” which is included under Item 8 of this report and incorporated into this Item by reference.For information on risks related to our business, segments and geographic regions, including risks related to foreign operations, please refer to Item 1A, “Risk Factors” of this report. Clients, Market Sectors and Services We serve public agencies and private sector companies worldwide through our global network of offices including locations in the Americas, the U.K., continental Europe, the Middle East, India, China, Australia and New Zealand.Our clients include U.S. federal government agencies, national governments of other countries, state and local government agencies both in the U.S. and in other countries, and private sector clients representing a broad range of industries.See Note15, “Segment and Related Information,” to our “Consolidated Financial Statements and Supplementary Data” included under Item 8 for financial information regarding geographic areas. Our expertise is focused in four market sectors:power,infrastructure, federal, and industrial and commercial.Within these markets, we offer a broad range of services, including program management; planning, design and engineering; systems engineering and technical assistance; construction and construction management; operations and maintenance; and decommissioning and closure. 3 Table of Contents The following chart and table illustrate the percentage of our revenues by market sector for the year ended December 31, 2010, and representative services we provide in each of these markets. Representative Services Market Sector Power Infrastructure Federal Industrial & Commercial Program Management ü ü ü ü Planning, Design and Engineering ü ü ü ü Systems Engineering and Technical Assistance — — ü — Construction and Construction Management ü ü ü ü Operations and Maintenance ü ü ü ü Decommissioning and Closure ü — ü ü ü the service is provided in the market sector. — the service is not provided in the market sector. Market Sectors The following table summarizes the primary market sectors served by our three businesses for the year ended December 31, 2010. Market Sector Business Infrastructure & Environment Federal Services Energy & Construction Power ü — ü Infrastructure ü — ü Federal ü ü ü Industrial & Commercial ü — ü ü a primary market sector for the business. — not a primary market sector for the business. 4 Table of Contents Power We plan, design, engineer, construct, retrofit and maintain a wide range of power-generating facilities, as well as the systems that transmit and distribute electricity.Our services include planning, siting and licensing, permitting, engineering, procurement, construction and construction management, facility start-up, operations and maintenance, upgrades and modifications, and decommissioning and closure.We provide these services to utilities, industrial co-generators, independent power producers, original equipment manufacturers and government utilities.We also specialize in the development and installation of clean air technologies that reduce emissions at both new and existing fossil fuel power plants.These technologies help power-generating facilities comply with air quality regulations. Our project expertise in our power market sector encompasses services related to the following: · Fossil fuel power generating facilities; · Nuclear power generating facilities; · Hydroelectric power generating facilities; · Alternative and renewable energy sources, including biomass, geothermal, solar energy and wind systems; · Transmission and distribution systems; and · Emissions control systems. Infrastructure We provide a broad range of the services required to build, expand and modernize infrastructure, including surface, air and rail transportation networks; ports and harbors; water supply, treatment and conveyance systems; and many types of facilities.We serve as the program manager, planner, architect, engineer, general contractor, constructor and/or construction manager for a wide variety of infrastructure projects, and we also provide operations and maintenance services when a project has been completed. Our clients in our infrastructure market sector include local municipalities, community planning boards, state and municipal departments of transportation and public works, transit authorities, water and wastewater authorities, environmental protection agencies, school boards and authorities, colleges and universities, judiciary agencies, hospitals, ports and harbors authorities and owners, airport authorities and owners, and airline carriers. Our project expertise in our infrastructure market sector encompasses services related to the following: · Highways, interchanges, bridges, tunnels and toll road facilities; · Intelligent transportation systems, such as traffic management centers; · Airport terminals, hangars, cargo facilities and people movers; · Air traffic control towers, runways, taxiways and aircraft fueling systems; · Baggage handling, baggage screening and other airport security systems; · Light rail, subways, bus rapid transit systems, commuter/intercity railroads, heavy rail and high-speed rail systems; · Rail transportation structures, including terminals, stations, multimodal facilities, parking facilities, bridges and tunnels; · Piers, wharves, seawalls, recreational marinas and small craft harbors; · Container terminals, liquid and dry bulk terminals and storage facilities; · Water supply, storage, distribution and treatment systems; 5 Table of Contents · Municipal wastewater treatment and sewer systems; · Levees, watershed and stormwater management, flood control systems and coastal restoration; · Education, judicial, correctional, healthcare, retail, sports and recreational facilities; and · Industrial, manufacturing, research and office facilities. Federal As a major contractor to the U.S. federal government and national governments of other countries, we serve a wide variety of government departments and agencies, including the DOD, DHS, Department of Energy (“DOE”), as well as the General Services Administration, the Environmental Protection Agency, the National Aeronautics and Space Administration and other federal agencies.We also serve departments and agencies of other national governments, such as the U.K. Nuclear Decommissioning Authority (“NDA”).Our services range from program management; planning, design and engineering; and systems engineering and technical assistance to construction and construction management; operations and maintenance; and decommissioning and closure. We modernize weapons systems, refurbish military vehicles and aircraft, train pilots and manage military and other government installations.We provide logistics support for military operations and help decommission former military bases for redevelopment.In the area of global threat reduction, we support programs to eliminate nuclear, chemical and biological weapons, and we assist the DOE and other nuclear regulatory agencies outside the U.S. in the management of complex programs and facilities. Our project expertise in our federal market sector encompasses the following: · Operation and maintenance of complex government installations, including military bases and test ranges; · Logistics support for government supply and distribution networks, including warehousing, packaging, delivery and traffic management; · Weapons system design, maintenance and modernization, including acquisition support for new defense systems, and engineering and technical assistance for the modernization of existing systems; · Maintenance planning to extend the service life of weapons systems and other military equipment; · Maintenance, modification and overhaul of military aircraft and ground vehicles; · Training military pilots; · Management and operations and maintenance services for complex DOE and NDA programs and facilities; · Deactivation, decommissioning and disposal of nuclear weapons stockpiles and other nuclear waste; · Safety analyses for high-hazard facilities and licensing for DOE sites; · Threat assessments of public facilities and the development of force protection and security systems; · Planning and conducting emergency preparedness exercises; · First responder training for the military and other government agencies; · Management and operations and maintenance of chemical agent and chemical weapon disposal facilities; · Installation of monitoring technology to detect the movement of nuclear and radiological materials across national borders; 6 Table of Contents · Planning, design and construction of aircraft hangars, barracks, military hospitals and other government buildings; and · Environmental remediation and restoration for the redevelopment of military bases and other government installations. Industrial & Commercial We provide a wide range of engineering, procurement and construction services for new industrial and commercial infrastructure and process facilities and the expansion, modification and upgrade of existing facilities.These services include front-end studies, engineering and process design, procurement, construction and construction management, facility management, and operations and maintenance.Our expertise also includes due diligence, permitting, compliance, environmental management, pollution control, health and safety, waste management and hazardous waste remediation.For facilities that are no longer in use, we provide site decommissioning and closure services. Our industrial and commercial clients represent a broad range of industries, including automotive, chemical, consumer products, pharmaceutical, manufacturing, mining, power, oil and gas, and pipelines.Over the past several years, many of these companies have reduced the number of service providers they use, selecting larger, global multi-service contractors, like URS, in order to control overhead costs. Our project expertise in our industrial and commercial market sector encompasses services related to the following: · Oil and gas refineries, processing and storage facilities, and pipelines; · Biotechnology and pharmaceutical research laboratories, pilot plants and production facilities; · Petrochemical, specialty chemical and polymer facilities; · Consumer products and food and beverage production facilities; · Automotive and other manufacturing facilities; · Pulp and paper production facilities; and · Mines and mining facilities for base and precious metals, industrial minerals and energy fuels. 7 Table of Contents Representative Services We provide program management; planning, design and engineering; systems engineering and technical assistance; construction and construction management; operations and maintenance; and decommissioning and closure services to U.S. federal government agencies, national governments of other countries, state and local government agencies both in the U.S. and overseas, and private sector clients representing a broad range of industries.Although we are typically the prime contractor, in some cases, we provide services as a subcontractor or through joint ventures or partnership agreements with other service providers. The following table summarizes the services provided by our businesses for the year ended December 31, 2010. Services Business Infrastructure & Environment Federal Services Energy & Construction Program Management ü ü ü Planning, Design and Engineering ü ü ü Systems Engineering and Technical Assistance — ü — Construction and Construction Management ü ü ü Operations and Maintenance ü ü ü Decommissioning and Closure ü ü ü ü the business provides the listed service. — the business does not provide the listed service. Program Management.We provide the technical and administrative services required to manage, coordinate and integrate the multiple and concurrent assignments that comprise a large program – from conception through completion.For large military programs, which typically involve naval, ground, vessel and airborne platforms, our program management services include logistics planning, acquisition management, risk management of weapons systems, safety management and subcontractor management.We also provide program management services for large capital improvement programs, which typically involve the oversight of a wide variety of activities ranging from planning, coordination, scheduling and cost control to design, construction and commissioning. Planning, Design and Engineering.The planning process is typically used to develop a blueprint or overall scheme for a project.Based on the project requirements identified during the planning process, detailed engineering drawings and calculations are developed, which may include material specifications, construction cost estimates and schedules.Our planning, design and engineering services include the following: · Master planning; · Land-use planning; · Transportation planning; · Technical and economic feasibility studies; · Environmental impact assessments; · Project development/design; · Permitting; · Quality assurance and validation; · Integrated safety management and analysis; · Alternative design analysis; · Conceptual and final design documents; 8 Table of Contents · Technical specifications; and · Process engineering and design. We provide planning, design and engineering services for the construction of new transportation projects and for the renovation and expansion of existing transportation infrastructure, including bridges, highways, roads, airports, mass transit systems and railroads, and ports and harbors.We also plan and design many types of facilities, such as schools, courthouses and hospitals; power generation, industrial and commercial facilities; waste treatment and disposal facilities; water supply and conveyance systems and wastewater treatment plants; and corporate offices and retail outlets.Our planning, design and engineering capabilities also support homeland security and global threat reduction programs; hazardous and radioactive waste clean-up activities at government sites and facilities; and environmental assessment, due diligence and permitting at government, commercial and industrial facilities.We also provide planning, design and engineering support to U.S. federal government clients for major research and development projects, as well as for technology development and deployment. Systems Engineering and Technical Assistance.We provide a broad range of systems engineering and technical assistance to all branches of the U.S. military for the design and development of new weapons systems and the modernization of aging weapons systems.We have the expertise to support a wide range of platforms including aircraft and helicopters, tracked and wheeled vehicles, ships and submarines, shelters and ground support equipment.Representative systems engineering and technical assistance services include the following: · Defining operational requirements and developing specifications for new weapons systems; · Reviewing hardware and software design data; and · Developing engineering documentation for these systems. We support a number of activities including technology insertion, system modification, installation of new systems/equipment, design of critical data packages, and configuration management. Construction and Construction Management Services.We provide construction contracting and construction management services for projects involving transportation, environmental and waste management, power generation and transmission, industrial and manufacturing facilities, water resources and wastewater treatment, government buildings and facilities, and mining projects.As a contractor, we are responsible for the construction and completion of a project in accordance with its specifications and contracting terms.In this capacity, we often manage the procurement of materials, equipment and supplies; directly supervise craft labor; and manage and coordinate subcontractors.Our services typically include the following: · Procuring specified materials and equipment; · Managing project logistics; · Supervising and completing physical construction; · Managing project milestone and completion schedules; · Managing project cost controls and accounting; · Negotiating and expediting change orders; · Administering job site safety, security and quality control programs; and · Preparing and delivering as-built drawings. 9 Table of Contents As a construction manager, we serve as the client’s representative to ensure compliance with design specifications and contract terms.In performing these services, we may purchase equipment and materials on behalf of the client; monitor the progress, cost and quality of construction projects in process and oversee and coordinate the activities of construction contractors.Our services typically include the following: · Contract administration; · Change order management; · Cost and schedule management; · Safety program and performance monitoring; · Inspection; · Quality control and quality assurance; · Document control; and · Claims and dispute resolution. Operations and Maintenance.We provide operations and maintenance services in support of large military installations and operations, and hazardous facilities, as well as for transportation systems, industrial and manufacturing facilities, and mining operations.Our services include the following: · Management of military base logistics, including overseeing the operation of government warehousing and distribution centers, as well as government property and asset management; · Maintenance, modification, overhaul and life service extension services for military vehicles, vessels and aircraft; · Management, maintenance and operation of chemical agent and chemical weapons disposal systems; · Comprehensive military flight training services; · Development and maintenance of high-security systems; · Management of high-risk, technically complex chemical and nuclear processing facilities; · Integrated facilities and logistics management for industrial and manufacturing facilities; · Toll road, light rail and airport operations; · Operating mine and metal and mineral processing facilities; and · Other miscellaneous services such as staffing, repair, renovation, predictive and preventive maintenance, and health and safety services. Decommissioning and Closure.We provide decommissioning and closure services for nuclear power plants, nuclear research and test facilities, production sites and laboratories.Many of these facilities have been highly contaminated and contain significant inventories of chemical and nuclear materials.We also provide decommissioning and closure services for the DOD at chemical weapons depots and for military installations under the DOD’s Base Realignment and Closure program, as well as for industrial facilities and mining operations.Our services include the following: · Planning, scoping surveys and cost estimating; · Due diligence and permitting; · Environmental remediation; · Hazardous chemical and nuclear waste stabilization treatment and disposition; · Construction/demolition management; and · Redevelopment and reuse. 10 Table of Contents Major Customers Our largest clients are from our federal market sector.Within this sector, we have multiple contracts with our two major customers:the U.S. Army and DOE.For the purpose of analyzing revenues from major customers, we do not consider the combination of all federal departments and agencies as one customer.The different federal agencies manage separate budgets.As such, reductions in spending by one federal agency do not affect the revenues we could earn from another federal agency.In addition, the procurement processes for federal agencies are not centralized, and procurement decisions are made separately by each federal agency.The loss of the federal government, the U.S. Army, or DOE as clients, would have a material adverse effect on our business; however, we are not dependent on any single contract on an ongoing basis.We believe that the loss of any single contract would not have a material adverse effect on our business. Our revenues from the U.S. Army and DOE by business for the years ended December 31, 2010, January 1, 2010, and January 2, 2009 are presented below: Year Ended (In millions, except percentages) December 31, January 1, January 2, The U.S. Army (1) Infrastructure & Environment $ $ $ Federal Services Energy & Construction Total U.S. Army $ $ $ Revenues from the U.S. Army as a percentage of our consolidated revenues 21
